United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41463
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VINCENT CARLMEL SELF, also known as Carlmel,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 4:02-CV-72
                      USDC No. 4:98-CR-14-24
                       --------------------

Before BARKSDALE, DeMOSS, AND CLEMENT, Circuit Judges.

PER CURIAM:*

     Vincent Carlmel Self, federal prisoner # 07049-078, moves

for a certificate of appealability to appeal the denial of his

28 U.S.C. § 2255 motion challenging his conviction for conspiracy

to possess with intent to distribute controlled substances.

Self, however, did not file a timely notice of appeal from the

judgment denying § 2255 relief, see FED. R. APP. P. 4(a)(1)(B),

and the district court did not err in its determination that

Self was not entitled to extend the period for filing a timely


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41463
                                -2-

notice of appeal under FED. R. APP. P. 4(a)(5),(6).   We are

therefore without jurisdiction to entertain the appeal, and it

is dismissed.   See Dison v. Whitley, 20 F.3d 185, 186 (5th Cir.

1994).

     APPEAL DISMISSED.